

117 HRES 233 RH: Providing for consideration of the bill (H.R. 1620) to reauthorize the Violence Against Women Act of 1994, and for other purposes; providing for consideration of the bill (H.R. 6) to authorize the cancellation of removal and adjustment of status of certain aliens, and for other purposes; providing for consideration of the bill (H.R. 1603) to amend the Immigration and Nationality Act to provide for terms and conditions for nonimmigrant workers performing agricultural labor or services, and for other purposes; providing for consideration of the bill (H.R. 1868) to prevent across-the-board direct spending cuts, and for other purposes; providing for consideration of the joint resolution (H.J. Res. 17) removing the deadline for the ratification of the equal rights amendment; and for other purposes.
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 11117th CONGRESS1st SessionH. RES. 233[Report No. 117–12]IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mrs. Torres of California, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTIONProviding for consideration of the bill (H.R. 1620) to reauthorize the Violence Against Women Act of 1994, and for other purposes; providing for consideration of the bill (H.R. 6) to authorize the cancellation of removal and adjustment of status of certain aliens, and for other purposes; providing for consideration of the bill (H.R. 1603) to amend the Immigration and Nationality Act to provide for terms and conditions for nonimmigrant workers performing agricultural labor or services, and for other purposes; providing for consideration of the bill (H.R. 1868) to prevent across-the-board direct spending cuts, and for other purposes; providing for consideration of the joint resolution (H.J. Res. 17) removing the deadline for the ratification of the equal rights amendment; and for other purposes.That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1620) to reauthorize the Violence Against Women Act of 1994, and for other purposes. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of Rules Committee Print 117-3, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary or their respective designees; (2) the further amendments described in section 2 of this resolution; (3) the amendments en bloc described in section 3 of this resolution; and (4) one motion to recommit. 2.After debate pursuant to the first section of this resolution, each further amendment printed in part B of the report of the Committee on Rules not earlier considered as part of amendments en bloc pursuant to section 3 of this resolution shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before the question is put thereon, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 3.It shall be in order at any time after debate pursuant to the first section of this resolution for the chair of the Committee on the Judiciary or his designee to offer amendments en bloc consisting of further amendments printed in part B of the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 4.All points of order against the further amendments printed in part B of the report of the Committee on Rules accompanying this resolution or amendments en bloc described in section 3 of this resolution are waived. 5.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 6) to authorize the cancellation of removal and adjustment of status of certain aliens, and for other purposes. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of Rules Committee Print 117–4 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary or their respective designees; and (2) one motion to recommit. 6.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1603) to amend the Immigration and Nationality Act to provide for terms and conditions for nonimmigrant workers performing agricultural labor or services, and for other purposes. All points of order against consideration of the bill are waived. The amendment printed in part C of the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary or their respective designees; and (2) one motion to recommit. 7.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1868) to prevent across-the-board direct spending cuts, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Budget or their respective designees; and (2) one motion to recommit. 8.Upon adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 17) removing the deadline for the ratification of the equal rights amendment. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary or their respective designees; and (2) one motion to recommit. 9.House Resolution 232 is hereby adopted. 10.Notwithstanding clause 7(a) of rule X, during the One Hundred Seventeenth Congress, the period described in such clause shall end at midnight on April 22.March 16, 2021Referred to the House Calendar and ordered to be printed